EXHIBIT 10-b-1 NORDSON CORPORATION 2 Effective January 1, 2005 TABLE OF CONTENTS Page Purpose 1 ARTICLE1 Definitions 1 ARTICLE2 Selection, Enrollment, Eligibility 6 ARTICLE3 Deferral Commitments/Company Matching/Crediting/Taxes 7 ARTICLE4 Short-Term Payout; Unforeseeable Financial Emergencies; Withdrawal Election 13 ARTICLE5 Retirement Benefit 14 ARTICLE6 Pre-Retirement Survivor Benefit 15 ARTICLE7 Termination Benefit 15 ARTICLE8 Disability Benefit 16 ARTICLE9 Beneficiary Designation 16 ARTICLE10 Leave of Absence 17 ARTICLE11 Termination, Amendment or Modification 18 ARTICLE12 Administration 18 ARTICLE13 Other Benefits and Agreements 20 ARTICLE14 Claims Procedures 20 ARTICLE15 Trust 21 ARTICLE16 Miscellaneous 22 -i- 2
